DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that prior art of record does not teach or suggest newly added limitations detailing the interconnection between adapter modules and/or backplane networks.  Examiner notes that prior art of record indeed teaches the new limitations (see rejections below).  Furthermore, examiner notes that devices being “physically” connected is implicit, because all connections between computing devices can be considered physical, whether wired or wirelessly.  Lastly, examiner further notes that “operative connection” or “operably connected” is simply interpreted as the connected devices are able to operate while connected to each other (not necessarily in a cooperative manner).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFerdinando (pub #US 20200314025 A1) in view of Doerenberg (patent #US 7206877 B1).
Regarding claim 1, DiFerdinando discloses a modular I/O system for an industrial automation network (simplified view in figure 1C, details shown in subsequent figures), said modular I/O system comprising: a network adapter including first and second adapter modules (crossbar switch elements L1-L5 connecting to external I/O ports, paragraph 60), wherein each adapter module is configured for operatively connection with an associated industrial network (various subnetworks formed by clusters of servers A-K, figure 1C, paragraph 60); a first I/O device located adjacent to the network adapter (the group of external I/O ports 1004, paragraph 60) and including first and second I/O modules (any of the external IO ports 1004 shown in figure 1C, paragraph 60) each configured for operative connection to an associated controlled system (any of the servers A-K) for input and output of data with respect to the associated controlled system (paragraph 60).  First and second network data switches physically connected to said network adapter (internal I/O ports and associated cross bar switch elements 1003), wherein said first network data switch is operably connected to said first backplane network and said second network data switch is operably connected to said second backplane network (internal switch elements and ports provides interconnection between the various systems, paragraph 60, shown as the 
DiFerdinando does not disclose explicitly that the networks are independent.  However, DiFerdinando discloses first and second independent backplane data networks that operably connect each of the first and second adapter modules to each of the first and second I/O modules (column 8, lines 43-50).  Furthermore, teachings of DiFerdinando and Doerenberg are from the same field of network connections.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to combine teachings of Difernando and Doerenberg by using independent network structure of Doerenberg in the system of Difernando for the benefit of being fault tolerant (abstract, Doerenberg).  Examiner further notes that due to the mesh structure shown in figure 1C of Difernando, failure of any one of the clusters would not result in the failure of the entire system because the L1-L5 mesh provides interconnectivity between all of the clusters.

Allowable Subject Matter
Claims 2-16 are allowed.  See previous office action for reasons of allowability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SCOTT C SUN/Primary Examiner, Art Unit 2181